Citation Nr: 1420848	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for diabetes mellitus, type II, currently rated 20 percent disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued an initial 20 percent disability rating for diabetes mellitus, type II, and denied entitlement to service connection for hepatitis C.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

In its earlier June 2012 decision, the Board remanded the Veteran's claims for additional development.  The Board finds that the medical examination obtained by the RO regarding the increased rating claim is adequate, and that there has been substantial compliance with the Board's prior remand decision.  Accordingly, it is appropriate to adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus does not require regulation of activities. 



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has satisfied its duty to notify in the development of the claims on appeal.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, September 2005 and July 2006 letters notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudications of the Veteran's claim in February 2006 and October 2006.  These letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.

Second, the Veteran was afforded VA examinations in December 2005 and July 2012, and there is no argument or indication that the reports or opinions are inadequate for adjudication purposes.  Thus, the medical evidence is sufficient.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran was assigned an initial rating of 20 percent by the February 2006 rating decision.  He asserts that he is entitled to a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the claim.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id.  

When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  The criteria for a 40 percent rating for diabetes are conjunctive, and not disjunctive.  Id.  There must be insulin dependence and restricted diet and regulation of activities. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Id.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913.

Records associated with the Veteran's claims file indicate that the Veteran's diabetes does not necessitate the regulation of activities.  A May 2005 record submitted with his claims file states that his diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A December 2005 VA examination stated that the Veteran only had a restricted diet and oral hypoglycemic agent use.  In a September 2007 statement, the Veteran stated that he takes insulin and oral medication.  A review of records on Virtual VA also did not demonstrate that the Veteran's diabetes requires regulation of activities.  

A July 2012 VA examination stated that the Veteran's diabetes is only treated by prescribed insulin more than one injection per day.  Regulation of activities was not needed.  It was stated that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  No recognized complications were noted.

The Veteran asserted that his diabetes requires regulation of activities in a May 2009 VA Form 646.  However, as discussed, above, medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho, 21 Vet. App. at 364.  There is no such evidence of regulation of activities.  

The Board also notes that in a March 2012 informal hearing presentation, the Veteran's representative alerted the Board to a December 9, 2004 discharge summary report putting the Veteran on light duty.  However, a review of that record shows that the Veteran was being discharged following a hospitalization for arrhythmia and possible myocardial infarction.  Inasmuch as the Veteran's diabetes was not at issue, that record does not demonstrate regulation of activities.  

In summary, the Board finds that the Veteran is not entitled to an initial rating for diabetes mellitus, type II, in excess of 20 percent.  In making these determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hepatitis under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Specifically, the Board notes that there is no evidence of compensable complications of diabetes aside from erectile dysfunction and heart disease, and that compensation for those disabilities was previously approved in rating decisions issued in May 2006 and June 2008, respectively.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above, which are contemplated by the rating criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is unnecessary to determine whether there are any related factors such as hospitalization or interference with employment.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unemployable due to his diabetes mellitus.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against increased initial ratings.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

An initial rating for diabetes mellitus, type II, in excess of  20 percent is denied.


REMAND

The Veteran asserts that he is entitled to service connection for hepatitis C. He states that he became infected due to mosquito bites that he received in Vietnam.  

The Veteran was diagnosed with hepatitis C in April 2005.  A liver biopsy in January 2008 also noted hepatitis.  Other records associated with the Veteran's claims file also show diagnoses of hepatitis C.  However, the Veteran's July 2012 VA examination stated that any hepatitis C disability of the Veteran had been cured.  

Having a disability is satisfied when a claimant has a disability at the time a claim for disability compensation is filed or during the pendency of that claim; thus a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McCain v. Nicholson, 21 Vet. App. 319 (2007).  

Since the Veteran was diagnosed with hepatitis C during the pendency of the claim, it must be determined if it is related to active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to the July 2012 VA examiner for an addendum.  The examiner should indicate whether it is as likely as not (50 percent probability or greater) that hepatitis C diagnosed during the pendency of the Veteran's claim (since June 2006) had its clinical onset in service or is otherwise related to active service.

A complete rationale should be included.  The Veteran's history of mosquito bites in the Republic of Viet Nam and his history of unprotected sex should be considered.  

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for hepatitis C.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


